Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0387. ANTHONY JOE v. THE STATE.

      In August 2010, Anthony Gerome Joe pled guilty to voluntary manslaughter
and possession of a firearm during the commission of a crime. In 2019, Joe filed a
motion to dismiss the judgment for lack of jurisdiction and a motion to vacate a void
and illegal sentence. By order entered July 17, 2019, the trial court denied the
motions. Joe filed a notice of appeal on August 22, 2019.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Joe’s notice of appeal was filed
36 days after entry of the order sought to be appealed. Consequently, the notice of
appeal was untimely, and this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.